Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  The present application is a reissue of U.S. Patent No. 10,619,256 (hereinafter, the ‘256 patent) issued from Application serial No. 15/551,563 (hereinafter the ‘563 application) filed on August 16, 2017. 

Claim Interpretation
Applicant adds a new limitation of “a single atom” metal-heteroatom-carbon (M-X-C) catalyst to independent claims 1-2, 11 and 24.  Applicant indicates that support for the amendment can be found at column 4, lines 50-58 of the ‘256 patent.  The cited section of the ‘256 patent states “the materials of the present disclosure may be engineered to include one or more M-X3 (single metal atom connected to three X atoms), M-X4 (single metal atom connected to 4 hetero-atoms), M-X3C (single metal atom connected to three X and one carbon atom), M-X2C2 (single metal atom connected to two X and two carbon atoms), M1-M2-X5 (first and second metal atoms connected to five nitrogen atoms) or M1-M2-N4 (first and second metal atoms connected to four X atoms) sites.”  Accordingly, in view of the above description of the specification, the recitation of “a single atom metal-heteroatom-carbon (M-X-C)” is interpreted as a M-X-C molecule containing a single atom metal M, a heteroatom or heteroatoms X and a carbon atom or carbon atoms (C).  

Declaration under 37 CFR 1.130(a)
The declaration under 37 CFR 1.130(a) filed by one of the inventors, Plamen Atanassov, on 4/20/2022 has been considered but is insufficient to overcome the claim rejection under 35 U.S.C. 103 as being unpatentable over Santoro in view of Serov as set forth in the last Office action.  
The declaration states that the subject matter disclosed in Santoro is the inventor’s own work and was obtained directly from him.  However, the declaration fails to provide a reasonable explanation of the presence of additional/other authors in Santoro.  
As stated in MPEP 717.01(a)(1), where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).  The reasonable explanation is required if the declarant wants to establish that a potential prior art disclosure is inventor‐originated, but someone else is listed as an author or inventor of that disclosure.  It is noted that the other person does not need to corroborate the declarant's statement.  See MPEP 717.01(a)(1) and MPEP 2155.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: M-X-C precursors 12, sacrificial template particles 10, sacrificial template particles 14, sacrificial template particles 16, a porous three-dimensional material 18 (see col. 5, lines 30-50 of the ‘256 patent).  Appropriate correction is required.
The manner of amending the drawings in reissue applications is set forth in 37 CFR 1.173(b)(3), reproduced below:
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be clearly labeled as "Annotated Marked-up Drawings" and must be presented in the amendment or remarks section that explains the change to the drawings. 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 11-19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, it is unclear how the catalyst can be a “single atom metal” catalyst yet have a “multi-metal active site” comprising more than one type of metal moiety.  It is also unclear, in line 9, if “the M-X-C catalysts” should be –the M-X-C catalyst --. The same applies to dependent claims 12-19 and 23.  Also in dependent claim 15, it is unclear if “a metal” is the same metal “Mn” as recited in independent claim 11.

Claim Rejections - 35 USC § 251, Improper Recapture
2.	Claim 24 is rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); BallCorp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
	Applicant has broadened the scope of original claim 1 by omitting the following limitation “wherein the metal is Mn” from newly added independent claim 24. 
	It is noted that the above omitted limitation relates to subject matter previously surrendered by Applicant.  As stated in MPEP 1412.02, a surrendered subject matter is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application).  Surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  
	During the prosecution of the ‘563 application, the above limitation was added to original claim 1 through an examiner’s amendment with authorization by Applicant for the purpose of making the application claims allowable over a rejection set forth in a non-final Office action dated 6/27/2019 (see Examiner’s Amendment mailed on 12/4/2019 in the ‘563 application).  Even though applicant made no argument on the record that the limitation was added to obviate the rejection, the nature of the addition to the claim showed that the limitation was added in direct reply to the rejection. This has established the omitted limitation as relating to subject matter previously surrendered.  As stated in MPEP 1412.02(II)(B)(2)(B), even though there is no argument as to the addition of limitation, it must be presumed that the limitation was added to obviate the rejection.  The result would be the same whether the addition of the limitation in the original application was by way of applicant’s amendment or by way of an examiner’s amendment with authorization by applicant.  
	Further, it is noted that newly added claim 24 has not been materially narrowed in a way that relates to the surrendered subject matter such that the surrendered subject matter is not entirely or substantially recaptured. See MPEP 1412.02(II)(C).  
	Accordingly, since the broadening aspect in claim 24 relates to claimed subject matter that Applicant previously surrendered during the prosecution of the ‘563 application, the narrow scope of the claims in the ‘256 patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the ‘563 application for the ‘256 patent cannot be recaptured by the filing of the present reissue application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4, 6-7, 11-13, 15-16 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serov et al. (WO-2012/174344).
	Regarding claims 1, 11, 20 and 23-24, Serov discloses the use of M-N-C catalysts as cathode catalysts in fuel cell applications because the catalysts possess high activity in oxygen reduction reaction (ORR) in alkaline, neutral and acid environments ([0145]).  
	Serov also discloses that, in general, fuel cells convert electrochemical energy into electrical energy in an environmentally clean and efficient manner. There are a number of different types of fuel cells ([002]).  Examples of the fuel cells include Direct Methanol Fuel Cells (DMFCs) and polymer electrolyte membrane (PEM) fuel cells ([003]-[004]).
	The DMFCs rely upon the oxidation of methanol on an electrocatalyst layer to form carbon dioxide. Water is consumed at the anode and produced at the cathode. Positive ions (H+) are transported across a proton exchange membrane to the cathode where they react with oxygen to produce water.  Electrons can then be transported via an external circuit from anode to cathode providing power to external sources ([003]).
	The PEM fuel cells (also called proton exchange membrane fuel cells) use pure hydrogen (typically supplied by a hydrogen tank) as a fuel.  A stream of hydrogen is delivered to the anode side of a membrane-electrode assembly (MEA), where it is catalytically split into protons and electrons. As with the DMFC, the positive ions are transported across a proton exchange membrane to the cathode where they react with oxygen to produce water ([004]).
	Accordingly, Serov teaches the use of M-N-C catalysts in fuel cell applications which involves a process of converting electrochemical energy into electrical energy as claimed wherein the method comprises supplying at least water, oxygen, hydrogen, oxyfuels (e.g., methanol) to a reactor (the fuel cell).  The process comprises using the M-N-C catalyst under electrocatalytic or chemical catalytic conditions at which the catalyst catalyzes/promotes oxidation and reduction reactions.  
	Serov also discloses that the metal of the M-N-C can be a single metal atom Fe and/or a non-iron metal atom such as Co, Ni, Cu, Cr, Mn, and the like ([0100]).  
	Regarding claims 2, 12 and 21, Serov discloses that the M-N-C catalyst is a morphologically designed porous, self-supported solid-phase material comprising atomically dispersed transition metal moieties coordinated with heteroatomic moieties or heteroatomic and carbon moieties (see, e.g., [0109]-[0110] and [0147]).  Serov describes the method for producing the M-N-C catalyst comprising providing sacrificial template particles, precipitating one or more transition metal precursors and a non-porphyrin precursor onto the sacrificial template particles to produce dispersed precursors, pyrolyzing the dispersed precursors, and removing the sacrificial template particles to produce a highly dispersed, self-supported, high surface area electrocatalytic material (page 19, claim 1).  The non-porphyrin precursor forms a complex with the transition metal precursors (page 19, claims 2-4).
	Regarding claims 3 and 22, the limitation “the catalyst is formed by dispersing sacrificial particles in a buffer and forming a colloidal solution therefrom, forming a rigid three-dimensional structure from the colloidal solution, and removing the sacrificial particles from the rigid three-dimensional structure” recited in claims 3 and 22 is a product-by-process limitation within a method claim. Even though the product-by-process limitation is limited by and defined by the process, determination of patentability of the limitation is based on the product itself.  In this case, the patentability of the catalyst in the above product-by-process limitation does not depend on its method of production.  Rather, it is based on the catalyst itself.  Since, as stated above with respect to claims 2, 12 and 21, the catalyst as claimed is the same as the catalyst disclosed in Serov, claims 3 and 22 are unpatentable even though Serov does not teach the claimed product-by-process steps.
	 Regarding claims 4, 7, 13 and 16, Serov discloses the use of methanol as chemical/oxyfuel and the reaction is an oxidation or reduction reaction ([003]).
	Regarding claims 6 and 15, Serov discloses the M-N-C catalyst is formed from precursors of 4-aminoantipyrine and a metal such as Mn, as stated above ([0100],  page 19, claims 1-5).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Santoro et al. (Double-Chamber Microbial Fuel Cell with a Non-Platinum-Group Metal Fe-N-C Cathode Catalyst, ChemSusChem, P. 828-34, ePub 21.01.2015) in view of Serov.
Regarding claims 1, 11, 20 and 23-24, Santoro discloses a method for electrochemical conversion and transformation of chemicals, molecules or compounds by supplying oxygen, or organic/inorganic molecules to a reactor comprising a M-N-C catalyst under electrocatalytic conditions (e.g., microbial fuel cells, page 828, first column), wherein the catalyst catalyzes/promotes at least an oxygen reduction reaction (ORR, page 828, first column).  Santoro also discloses the use of the M-N-C catalyst as cathode catalyst and, in the M-N-C molecule, the M is a single metal Fe (page 829, title and first column).
	However, Santoro does not disclose that the metal of the M-N-C catalyst is Mn. 
	Serov teaches the use of M-N-C catalysts as cathode catalysts in fuel cell applications because the catalysts possess high activity in oxygen reduction reaction (ORR) in alkaline, neutral and acid environments ([092] and [0145]).  Serov also teaches that the metal of the M-N-C catalyst can be Fe, which is the same metal used in Santoro’s catalysts.  
	Serov further teaches that non-iron transition metals such as Co, Ni, Cu, Cr, Mn, and the like can also be used as the metal for the M-N-C catalyst ([0100]).  Serov also suggests that the transition metals can be substituted in place of iron, by simply using precursors of those metals instead and the process may utilize precursors of two or more metals including Mn to produce multi-metallic catalysts ([078] and Figures 30A-30B, 33A-33B and 34A-34B).
	Accordingly, it would have been obvious to one of ordinary skill in the art to use Serov’s M-N-C catalyst, which comprises non-iron metals including Mn, in Santoro’s fuel cell since Serov teaches that the M-N-C catalyst possess high activity in oxygen reduction reaction (ORR) in alkaline, neutral and acid environments. One skilled in the art would have been motivated to use the non-iron transition metals suggested by Serov including Mn in Santoro’s fuel cell since Serov teaches that transition metals can be substituted in place of iron by simply using precursors of those metals to yield similar and predictable results.
	Regarding claims 2, 12 and 21, Santoro discloses that the M-N-C catalyst is a morphologically designed porous, self-supported solid-phase material comprising atomically dispersed transition metal moieties coordinated with heteroatomic moieties or heteroatomic and carbon moieties (page 828, second column and page 829, first column).
	Regarding claims 3 and 22, the limitation “the catalyst is formed by dispersing sacrificial particles in a buffer and forming a colloidal solution therefrom, forming a rigid three-dimensional structure from the colloidal solution, and removing the sacrificial particles from the rigid three-dimensional structure” recited in claims 3 and 22 is a product-by-process limitation within a method claim.  Even though the product-by-process limitation is limited by and defined by the process, determination of patentability of the limitation is based on the product itself.  In this case, the patentability of the catalyst in the above product-by-process limitation does not depend on its method of production. Rather, it is based on the catalyst itself.  Since, as stated above with respect to claims 2, 12 and 21, the catalyst as claimed is the same as the catalyst disclosed in Santoro in view of Serov, claims 3 and 22 are unpatentable even though Santoro in view of Serov does not teach the claimed product-by-process steps.
	Regarding claims 4, 7, 13 and 16, Santoro discloses the use of methanol as the oxyfuel/chemical (page 828, second column) and the reaction is an oxidation reaction (page 828, first column).
	Regarding claims 5 and 14, Santoro discloses the chemical is CO2 and the catalyzed reaction is a reduction reaction (page 828, first column).
	Regarding claims 6 and 15, Santoro discloses forming the catalyst with 4-aminoantipyrine and a metal (page 829, first column).
	Regarding claims 8-10 and 17-19, Santoro discloses removal of organics from wastewater (page 828, first column).  It is well known that organics from wastewater have a vapor pressure and thus would also be airborne, especially with aeration (page 828, first column). 
	Santoro also discloses using bioelectrochemical systems (BESs) to generate electricity.  Santoro describes that BESs are typically galvanic cells that utilize biological reactions to generate an electric current from the energy released during oxidation of reduced compounds, such as organic contaminants in wastewater, which would contain agricultural, organic waste/residue (page 828, first column). 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,784,548.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of the ‘548 patent recite a method for generating power from wastewater (a chemical and electrochemical conversion process).  The method comprises: 
providing a supercapacitive bioelectrochemical system (SC-BES) comprising a supercapacitive cell, wherein the supercapacitive cell comprises an anode colonized with cultures of electrolytic bacteria, a cathode comprising a catalyst and a third, additional electrode (AdE), wherein the AdE is polarized by the cathode or anode and only active during discharge delivering wastewater containing organics to the SC-BES so that the electroactive bacteria are able to oxidize the organics present in the wastewater to produce surface charges and ions; 
storing the surface charges and ions in the internal supercapacitor formed by the anode and cathode; and 
releasing the stored surface charges and ions via a galvanostatic discharge pulse to produce a power output. 
Claims 1-10 of the ‘548 patent also recite that the catalyst is based on a metal atom-X atom-carbon atom, wherein the metal is selected from the group consisting of metal atom such as Fe, Ni, Co, Mn, Cr, Zn, Cu, Ag, V, Mo, and W, and X is selected from the group consisting of S, P, B, Al, O, and N atoms.  Selection of any one of the above metal atoms provides for the “single atom metal” in the catalyst as here claimed.
Accordingly, claims 1-10 of the ‘548 patent anticipate the claims 1-24 of the present application.

Response to Arguments
Applicant's arguments filed on 4/20/2022 have been fully considered but they are not persuasive.
Applicant argues that “while Serov et al, discloses ‘M-N-C’ catalysts, the Serov et al. application does not disclose the single metal atom-HeteroAtom-Carbon (M-X-C) catalysts as disclosed and claimed in applicant’s independent claims 1 and 11. Specifically, in the present claims and as disclosed at column 4, lines 50-58 of U.S. Patent No. 10,619,256, the metal resides in the catalyst in the form of a single atom.  In contrast, Serov discloses catalysts formed from dispersed metal particles, rather than single atoms.  Accordingly, because Serov et al does not teach or suggest a catalyst with single atom metal particles, applicant believes the present claims are patentable over the Serov reference.” (Remarks, page 7, emphasis in original).
	As stated above and in view of the cited section of the specification of the ‘256 patent at col. 4, lines 50-58, the recitation of “a single atom metal-heteroatom-carbon (M-X-C) catalyst” is interpreted as a M-X-C molecule containing a single metal atom M, a heteroatom or heteroatoms X and a carbon atom or carbon atoms (C).  Serov teaches the use of M-N-C catalysts in fuel cell applications.  Examples of the M-N-C catalyst include Fe-N-C catalyst.  The Fe-N-C molecule contains a single metal (Fe), a heteroatom (N) and a carbon (C).  Serov also teaches that the metal of the M-N-C catalyst can be Fe or a non-iron metal such as Mn ([0100]).  Accordingly, Serov teach the single atom metal (Mn)-heteroatom-carbon atom (M-X-C) catalyst as claimed.  
	With respect to Applicant’s argument “Serov discloses catalysts formed from dispersed metal particles, rather than single atoms” and Serov does not teach “a catalyst with single atom metal particles”, it is noted that metal particles are made of metal atoms.  An atom is the smallest unit of matter that has the characteristic properties of a chemical element.  
	Further, Serov describes, in the background section, that a conventional process is used for forming the M-N-C catalysts with “metallic particles”.  Serov states the following ([007]):  
	M-N-C catalysts have been found to be very promising for 	electrochemical oxygen reduction applications in fuel cell membrane 	electrode assemblies  (MEAs), stacks and fuel cell systems. Critical 	aspects of the materials include the presence of metallic particles,
	conjugated carbon-nitrogen-oxide-metallic networks, and nitrogen-bonded 	carbon……. However, these systems still suffer from several significant	drawbacks including: low stability in acidic environments, low durability in 	acid and alkaline environments, high costs of nitrogen precursors and low 	activity in ORR compared with platinum.
		
The improved process for forming the M-N-C catalysts disclosed in Serov is actually a process utilizing a sacrificial support approach with inexpensive and readily available polymer precursors ([009]). Specifically, Serov describes that the M-N-C catalyst can be prepared via wet impregnating of metal precursor, for example, an iron precursor in the form of an aqueous solution of iron nitrate, iron sulfate, or iron acetate, and C-N precursors in the form of 4-aminoantipirine (AAPyr) onto the surface of a sacrificial support of fumed silica and sonicated for 8 hours.  After sonication, a viscous solution of silica and Fe-AApyr was dried overnight and the solid was ground to a fine powder.  Serov also describes that other transition metals including Mn can be substituted in place of iron, by simply using precursors of those metals instead ([0077]-[0078] and [0085]).   
Similar to Serov, the ‘256 patent discloses that the catalyst can be formed by adding a solution containing the transition metal precursor (e.g., a salt of the desired transition metal) to a X-C-precursor-sacrificial support solution under suitable conditions and ultrasonicated for 8 hours to form a gel.  The gel can then be dried at a controlled temperature and ground to a fine powder (col. 8, lines 38-45).  Accordingly, Serov not only discloses a single atom metal-heteroatom-carbon atom M-X-C catalyst as claimed but also teaches that the catalyst is formed by the same/similar process as described in the ‘256 patent. 

With respect to the cited Santoro reference, Applicant argues that “the Santoro paper is not eligible as 102 art” because the '256 patent claims priority to U.S. provisional application no. 62/116,845, which was filed February 16, 2015. The Santoro paper was published in March of 2015, after applicant's priority date. (Remarks, page 8).  
The Examiner disagrees.  Santoro was published online on January 21, 2015 (page 834), indicating that it was made available to the public before the filling date of U.S. provisional application no. 62/116,845.  A further review of the same provisional application shows that it does not describe a method for chemical and electrochemical conversion and transformation of chemicals, molecules, or compounds as recited in claims 1, 11, 20 and 24.  Accordingly, the effective filling date of the ‘256 patent is February 16, 2016, i.e., the filling date of the PCT/US 2016/133921.   
Applicant also argues that an affidavit is submitted by Plamen Atanassov, one of the inventors of the ‘256 patent and one of the authors of the Santoro paper, that “the subject matter disclosed in the Santoro paper which is pertinent to the presently claimed invention is inventor Plamen Atanassov's own work and was obtained directly from him.” (Remarks, page 8).
As stated above, the declaration filed under 37 CFR 1.130(a) is insufficient since it fails to provide a reasonable explanation of the presence of additional/other authors in Santoro.  Accordingly, for the reasons stated above, the rejection based on Santoro is maintained.

With respect to the nonstatutory double patenting rejection,  Applicant argues that “claims 1-10 of the ‘548 patent do not recite the single metal atom-HeteroAtom-Carbon (M-X-C) catalysts claimed by applicant.” (Remarks, page 8).
As stated above in Rejection No. 5, claims 1-10 of the ‘548 patent recite that the catalyst is based on a single metal atom-X atom-carbon atom and the single metal is selected from the group consisting of metal atom such as Fe, Ni, Co, Mn, Cr, Zn, Cu, Ag, V, Mo, and W.  The selection of any one of the above metal atoms provides for the “single atom metal” in the catalyst as here claimed. 
Accordingly, claims 1-10 of the ‘548 patent anticipate the claims 1-24 of the present application.

Duty to Disclose
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,619,256 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively. The official fax number for the organization where this application is assigned is 571-273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/LING X XU/                                                                                                                                                                                                Patent Reexamination Specialist
Central Reexamination Unit 3991
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991